Case 1:17-cv-00548-MSM-PAS Document 93 Filed 11/20/20 Page 1 of 5 PageID #: 779




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND


  DANIEL DIAMANT,
      Plaintiff

  v.                                                 C.A. No. 1:17-cv-00548-MSM-
                                                                 PAS
  UTGR, INC. d/b/a Twin River Casino, et
  al.,
       Defendants




               RHODE ISLAND STATE POLICE CORPORAL LAWENS
            FEVRIER’S MOTION IN LIMINE TO PRECLUDE A SPOLIATION
            REFERENCE OR ADVERSE INFERENCE INSTRUCTION, WITH
             RESPECT TO AND THAT WOULD UNDULY PREJUDICE HIM

       Defendant RISP Corporal Fevrier’s moves in limine to exclude any reference,

 argument, or instruction related to an alleged spoliation of evidence as it pertains to

 him or as could prejudice him as a third party to a spoliation reference or instruction.

 Plaintiff cannot establish that Defendant Corporal Fevrier failed to preserve or

 destroyed evidence, specifically video footage of Twin River Casino on July 2, 2016.

       Spoliation has been described as the intentional, negligent, or malicious

 destruction of relevant evidence.” EEOC v. Chipolte Mexican Grill, 98 F. Supp. 3d

 198, 211 (D-MA 2015) (quoting Townsend v. Am. Insulated Panel Co., Inc., 174 F.R.D.

 1, 4 (D.Mass.1997)). The party seeking a spoliation inference or instruction must

 demonstrate: “1) an act of destruction; 2) discoverability of the evidence; 3) intent to

 destroy the evidence; and 4) occurrence of the act after commencement of litigation

 or, if before, at a time when the party was on notice that the evidence might be



                                            1
Case 1:17-cv-00548-MSM-PAS Document 93 Filed 11/20/20 Page 2 of 5 PageID #: 780




 relevant to potential litigation.” Id. (quoting Gordon v. DreamWorks Animation SKG,

 Inc., 935 F.Supp.2d 306, 313 (D.Mass.2013). Plaintiff cannot satisfy these elements

 as to Corporal Fevrier and any claim of spoliation fails.

       Corporal Fevrier did not have custody of the video surveillance from Twin

 River for the July 2, 2016 date. There was no reasonable basis for Corporal Fevrier

 to seek to preserve the video surveillance from that evening as no criminal charges

 were filed against Plaintiff Diamant. It is further undisputed that Plaintiff never

 placed Corporal Fevrier on notice to seek to preserve video from that evening or even

 that he was the subject of a lawsuit until the instant case was filed and served.

 Plaintiff cannot demonstrate that Defendant Corporal Fevrier destroyed the video

 surveillance from Twin River for the July 2, 2016 date. Plaintiff should be precluded

 from making any reference, argument, or instruction related to an alleged destruction

 of the video for Twin River for July 2, 2016 or spoliation of evidence. No adverse

 inference showed be permitted drawn or held against Defendant Corporal Fevrier

 related to the video footage.

       Moreover, Defendant Corporal Fevrier should not be prejudiced as a third

 party to a spoliation reference or instruction given with respect to any other party in

 this case. A trial court has “broad discretion in choosing an appropriate sanction for

 spoliation” and ‘the applicable sanction should be molded to serve the prophylactic,

 punitive, and remedial rationales underlying the spoliation doctrine.’” Sharp v. Hylas

 Yachts, LLC, 872 F.3d 31, 42 (1st Cir. 2017) (quoting Silvestri v. General Motors Corp.,

 271 F.3d 583, 590 (4th Cir. 2001)). While the trial court may consider as part of a




                                            2
Case 1:17-cv-00548-MSM-PAS Document 93 Filed 11/20/20 Page 3 of 5 PageID #: 781




 sanction an adverse inference instruction when a party fails to preserve evidence that

 should exist and is within the party’s control, and the party is placed on notice to

 preserve, such an instruction “usually makes sense only where the evidence permits

 a finding of bad faith destruction; ordinarily, negligent destruction would not support

 the logical inference that the evidence was favorable to the [moving party].” United

 States v. Laurent, 607 F.3d 895, 902 (1st Cir. 2010).

       Should this Honorable Court determine that another party in this litigation

 failed to preserve the video, a sanction cannot be imposed that would unfairly

 prejudice Defendant Corporal Fevrier.          Argument by Plaintiff that an adverse

 inference should be drawn and his version of the events be believed or an adverse

 inference instruction by this Court will necessarily and irreparably prejudice

 Defendant Corporal Fevrier; prejudice to the point that he would be unable to get a

 fair trial. A jury cannot be instructed to infer that video would have supported

 Plaintiff’s version of events with respect to one defendant in this case without it

 severely prejudicing Corporal Fevrier.

       Wherefore, Plaintiff     should be precluded from making any reference,

 argument, or instruction related to an alleged destruction of the video for Twin River

 for July 2, 2016 or spoliation of evidence and this Honorable Court should deny and

 refrain from any instruction that an adverse inference should be drawn based on the

 failure to preserve the video of July 2, 2016.




                                            3
Case 1:17-cv-00548-MSM-PAS Document 93 Filed 11/20/20 Page 4 of 5 PageID #: 782




                                           Respectfully Submitted,

                                           Defendant
                                           RHODE ISLAND STATE POLICE
                                           CORPORAL LAWENS FEVRIER
                                           By:

                                           PETER F. NERONHA
                                           ATTORNEY GENERAL

                                           /s/ Brenda D. Baum
                                           _________________________________
                                           Brenda D. Baum, Bar No. 5184
                                           Assistant Attorney General
                                           150 South Main St.
                                           Providence, RI 02903
                                           Tel: (401) 274-4400
                                           Fax: (401) 222-2995
                                           Ext. 2294 | bbaum@riag.ri.gov




                                       4
Case 1:17-cv-00548-MSM-PAS Document 93 Filed 11/20/20 Page 5 of 5 PageID #: 783




                          CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that on Friday, November 20, 2020 I
 electronically served this document through the electronic filing system upon:

  Counsel for Plaintiff, Dan Diamant       Counsel for Defendant, UTGR (Twin
  Thomas G. Briody, Esq.                   River)
  TBriodylaw@aol.com                       Paul R. Crowell, Esq.
                                           paul.crowell@zurichna.com


                                           Counsel for Lincoln Defendants
                                           Marc DeSisto, Esq.
                                           Patrick Burns, Esq.
                                           marc@desistolaw.com
                                           pburns@desistolaw.com



                                             /s/ Brenda D. Baum




                                       5
